9 A.3d 1133 (2010)
LANCASTER GENERAL HOSPITAL, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (WEBER-BROWN), Respondent.
No. 147 MAL 2010.
Supreme Court of Pennsylvania.
November 30, 2010.

ORDER
PER CURIAM.
AND NOW, this 30th day of November, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issue, rephrased for clarity:
Whether the Commonwealth Court erred in concluding that Section 309 of the Workers' Compensation Act, 77 P.S. § 582, permits a claimant's workers' compensation benefits to be calculated based on wages earned with an employer different from the one paying the benefits and where the change in employer *1134 took place more than 52 weeks before the date of the injury?